Case 3:17-cv-01017-BEN-JLB Document 107 Filed 03/05/21 PageID.8241 Page 1 of 1

                                                                           FILED
                     UNITED STATES COURT OF APPEALS                          MAR 5 2021

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




  VIRGINIA DUNCAN; RICHARD                       No.    19-55376
  LEWIS; PATRICK LOVETTE; DAVID
  MARGUGLIO; CHRISTOPHER                         D.C. No.
  WADDELL; CALIFORNIA RIFLE &                    3:17-cv-01017-BEN-JLB
  PISTOL ASSOCIATION, INC., a                    Southern District of California,
  California corporation,                        San Diego

              Plaintiffs-Appellees,
                                                 ORDER
  v.

  XAVIER BECERRA, in his official
  capacity as Attorney General of the State
  of California,

              Defendant-Appellant.


 Before: THOMAS, Chief Judge

       Virtual en banc oral argument is rescheduled to take place on June 22, 2021

 at 9:30 a.m., Pacific time. Each side will be allocated 30 minutes of argument.
